                                                                       Case 2:16-cv-00678-APG-DJA Document 97 Filed 04/12/21 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for Bank of America, N.A.
                                                             9

                                                            10                                     UNITED STATES DISTRICT COURT
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., successor by                      Case No.: 2:16-cv-00678-APG-DJA
                                                                 merger to BAC HOME LOANS SERVICING,
AKERMAN LLP




                                                            13   LP FKA COUNTRYWIDE HOME LOANS
                                                                 SERVICING, LP                                                   ORDER TO RELEASE BOND
                                                            14
                                                                                            Plaintiff,
                                                            15
                                                                 vs.
                                                            16
                                                                 THE     WILLOWS        HOMEOWNERS'
                                                            17   ASSOCIATION; ABSOLUTE COLLECTION
                                                                 SERVICES, LLC; SFR INVESTMENTS POOL
                                                            18   1, LLC,

                                                            19                              Defendants.
                                                            20
                                                                 AND ALL RELATED CLAIMS
                                                            21

                                                            22

                                                            23                Presently before the court is the matter of Bank of America, N.A. v. The Willows
                                                            24   Homeowners Association, et al., case number 2:16-cv-00678-APG-DJA.
                                                            25                On April 22, 2016, the court ordered Plaintiff to post a security bond for $500.00 [ECF No.
                                                            26   12]. On May 9, 2016, Akerman LLP posted a security bond on behalf of plaintiff Bank of America,
                                                            27   N.A., receipt number NVLAS042219 for $500.00 [ECF No. 20].
                                                            28   ///
                                                                                                                     1
                                                                 57651409;1
                                                                      Case 2:16-cv-00678-APG-DJA Document 97 Filed 04/12/21 Page 2 of 2




                                                             1                On January 28, 2021, the court granted the parties' stipulation for dismissal, closing the case

                                                             2   [ECF No. 95]. As this matter is now concluded, the court will refund to Akerman LLP on behalf of

                                                             3   Plaintiff the $500.00 security bonds, plus interest.

                                                             4                IT IS SO ORDERED.

                                                             5                Dated this 12th          April
                                                                                         ____ day of _____________, 2021.

                                                             6

                                                             7                                                             ____________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                             8                                                             Case No.: 2:16-cv-00678-APG-DJA

                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 57651409;1
